1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EARNEST S. HARRIS,                              )   Case No.: 1:18-cv-00080-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER LIFTING STAY OF PROCEEDINGS
13          v.                                       )
                                                         ORDER VACATING MARCH 26, 2019
14                                                   )   SETTLEMENT CONFERENCE
     SEXON, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Earnest S. Harris is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          This action proceeds on Plaintiff’s conditions of confinement claim against Defendants Sexton,

20   Aguirre, Stewart, Lambert, Gutierrez, L. Cellobos, and I. Ramirez.

21          On December 21, 2018, the Court identified this case as an appropriate case for the post-

22   screening ADR (Alternative Dispute Resolution) project, and stayed the action to allow the parties an

23   opportunity to settle their dispute before the discovery process begins. (ECF No. 33.) The Court’s

24   order granted Defendants time to investigate and determine whether to opt out of the post-screening

25   ADR project.

26   ///
27   ///

28   ///

                                                         1
1             On January 7, 2019, Defendants filed a notice to opt out of the early settlement conference.

2    (ECF No. 34.) After reviewing the request, the Court finds good cause to grant Defendants’ request.

3    Therefore, the stay is lifted, and the March 26, 2019, settlement conference is vacated. This case is

4    now ready to proceed, and the discovery and scheduling order will issue by way of separate order.

5             Accordingly, IT IS HEREBY ORDERED that:

6             1.      The stay of this action (ECF No. 33) is LIFTED; and

7             2.      The March 26, 2019, settlement conference is VACATED.

8
9    IT IS SO ORDERED.

10   Dated:        January 8, 2019
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
